Exhibit 10.14

Summary of 2006 Compensation for Named Executive Officers

Base Salary

As of March 1, 2006, the base salary of each of the “named executive officers”,
as defined in Item 402 of Regulation S-K, of MicroStrategy Incorporated (the
“Company”), was as follows:

 

Michael J. Saylor, Chairman of the Board, President and Chief Executive Officer

   $ 400,000 *

Sanju K. Bansal, Vice Chairman of the Board, Executive Vice President and Chief
Operating Officer

   $ 200,000  

Jonathan F. Klein, Vice President, Law and General Counsel

   $ 225,000  

Arthur S. Locke, III, Vice President, Finance and Chief Financial Officer

   $ 225,000  

Eduardo S. Sanchez, Vice President, Worldwide Sales and Services

   $ 250,000  

--------------------------------------------------------------------------------

* Mr. Saylor’s base salary will increase to $525,000 effective April 1, 2006.

Cash Bonus Compensation

The Compensation Committee is authorized to develop, adopt and implement
compensation arrangements, including cash bonus awards, for Mr. Saylor. The
Compensation Committee established a formula (“2006 Bonus Formula”) for
determining the bonus amount with respect to Mr. Saylor’s performance for the
period from January 1, 2006 through December 31, 2006 based on a performance
goal relating to the Company’s diluted earnings per share for the period from
January 1, 2006 through December 31, 2006. The Compensation Committee has the
right to use discretion to award a cash bonus amount lower than the amount
calculated using the 2006 Bonus Formula.

The Chief Executive Officer is authorized to develop, adopt and implement
compensation arrangements, including cash bonus awards, for Messrs. Bansal,
Klein, Locke and Sanchez. The Chief Executive Officer has not yet determined the
terms for any such cash bonus plan or award for 2006.

Other Compensation

The Compensation Committee may also, from time to time, award each of the named
executive officers compensation in the form of stock options granted under the
Company’s Second Amended and Restated 1999 Stock Option Plan.

On February 25, 2005, the Company entered into an agreement with Alcantara LLC,
a Delaware limited liability company (“Alcantara”) of which Mr. Saylor is the
sole member. Under the agreement, the Company is (i) providing to Alcantara use
of approximately 150 square feet of office space within the Company’s leased
space at 1861 International Drive, McLean, Virginia, (ii) providing to Alcantara
various related services, and (iii) providing to Mr. Saylor gross-up payments in
respect of taxes that he may incur as a result of the arrangement. The agreement
does not require any rental or other payments from Alcantara or Mr. Saylor. The
Company has filed a copy of this agreement as Exhibit 10.19 to the Annual Report
on Form 10-K for the fiscal year ended December 31, 2004.

The Company also pays Mr. Saylor’s monthly dues at a private club that offers
dining services and hosts business, professional and social community events.

In addition, the Company is authorized to make available, from time to time,
tickets to sporting, charity, dining, entertainment or similar events as well as
use of corporate suites, club memberships or similar facilities that the company
may acquire (“Corporate Development Programs”), for personal use by Company
personnel to the extent a Corporate Development Program is not at such time
being used exclusively by the Company for business purposes. Eligible personnel
include members of the Board of Directors of the Company, executive officers of
the Company, and other employees of the Company and its subsidiaries. Any such
personal use may be deemed compensation to such persons.